UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1370


MESSAY TESFAYE TESEMA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 10, 2012               Decided:   November 8, 2012


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, DZUBOW, SARAPU & PILCHER, PLLC, Washington,
D.C., for Petitioner.      Stuart F. Delery, Acting Assistant
Attorney General, Leslie McKay, Assistant Director, Kelly J.
Walls, Trial Attorney, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Messay       Tesfaye      Tesema,         a       native      and      citizen      of

Ethiopia,     petitions       for    review      of    an      order    of      the     Board    of

Immigration        Appeals    (“Board”)       dismissing          his     appeal        from    the

immigration        judge’s     denial       of        his      requests           for    asylum,

withholding        of   removal,     and    protection            under      the      Convention

Against Torture.          For the reasons set forth below, we deny the

petition for review.

            A      determination      regarding           eligibility        for      asylum     or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                       Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                         Legal issues are

reviewed      de    novo,     “affording         appropriate           deference         to     the

[Board]’s     interpretation         of    the    [Immigration              and    Nationality

Act] and any attendant regulations.”                          Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                          This court will reverse

the   Board     only     if   “the    evidence            .   .   .     presented        was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                       Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he    agency       decision           that     an    alien       is     not

                                            2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                      Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We have reviewed the evidence of record and conclude

that    substantial          evidence     supports        the    finding    that   Tesema

failed to establish either past persecution or a well-founded

fear of future persecution on account of a protected ground.

See 8 U.S.C. § 1158(b)(1)(B)(i) (2006) (providing that an asylum

applicant must establish that the protected ground asserted “was

or   will     be   at   least       one   central       reason   for    persecuting     the

applicant”).            We    therefore       uphold      the    denial     of   Tesema’s

requests for asylum and withholding of removal.                            See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden

of proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”).

              Additionally,          Tesema       challenges      the   denial     of   his

request for protection under the Convention Against Torture.                            To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would    be    tortured        if    removed       to    the     proposed    country    of

removal.”      8 C.F.R. § 1208.16(c)(2) (2012).                   Based on our review

                                              3
of the record, we conclude that substantial evidence supports

the denial of his request for relief.          See Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).

           We   therefore   deny    the   petition    for    review.     We

dispense   with   oral   argument    because    the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                    4